974 So. 2d 555 (2008)
Kelly Robin DINKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3527.
District Court of Appeal of Florida, Fifth District.
February 15, 2008.
Kelly Dinkins, Raiford, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
Appellant, Kelly Robin Dinkins, appeals the summary denial of his Rule 3.850 motion for post-conviction relief. We affirm the appealed order, except for ground 2. Appellant contends that trial counsel was ineffective for failing to seek relief when he became aware that a juror was sleeping during important portions of the trial. The motion and supporting memorandum were rejected as legally insufficient by the trial court and, indeed, these documents lack the specificity that has emerged in this appeal. In light of the Supreme Court's recent decision in Spera v. State, 971 So. 2d 754 (Fla.2007), Appellant would be entitled to an opportunity to amend the claim. Given the nature of the allegations, however, it is apparent that an evidentiary hearing will be required to resolve the claim. Accordingly, we reverse and remand for that purpose.
REVERSED and REMANDED.
MONACO, J., and THOMPSON, E., Senior Judge, concur.